DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 9-10, 12, 15-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2018/0361984).
	In regards to claim 1, Lin et al. discloses a system for adjusting the position of a seatbelt in a vehicle, the system comprising: a shoulder anchor (third anchor point) for receiving a seatbelt, the shoulder anchor being movable relative to a seat disposed within the vehicle (raised and lowered relative to the seat); at least one sensor (claim 3); and a processor (52) in electrical communication with the sensor and a memory (data storage device 54), wherein the processor executes computer-readable instructions stored on the memory, the instructions causing the processor to: receive sensor data from the sensor, determine whether the seatbelt is within an expected area on a person in the seat based on the received sensor data, and cause the shoulder anchor to move relative to the seat in response to the seatbelt being outside of the expected area on the person in the seat (processor determents optimal height based on the biometrics of the occupant and adjusts the anchor point to the optimal restraint height based on the data) such that the seatbelt is moved into the expected area (see claim 1). 
	In regards to claim 3, Lin et al. discloses further including a motor for moving the shoulder anchor relative to the seat (paragraph 0047, seatbelt height adjuster 68 includes an actuator 94, such as an electric motor).  
	In regards to claim 4, Lin et al. discloses wherein the shoulder anchor is movable from a first position (lowered position) to a second position (raised position), wherein the first position (lowered position) is closer than the second position to a seat base of the seat.  
	In regards to claim 6 and 7, Lin et al. discloses the vehicle interior sensor suite 48 includes one or more sensing devices to sense conditions and relay that data to the processor, and wherein the at least one sensor comprises an imaging unit comprising a camera (optical camera).  
	In regards to claim 9-10, Lin et al. discloses wherein the sensor data comprises an image and the processor determines the expected area of the seatbelt on the person based on a height of the person [0001] in the image relative to the seat (the processor receives data from the sensor suite 48, comprising an optical camera [0043], the interior sensor suite provides data on the orientation, biometrics, of the person and seat belt use to the processor and sends a signal to the seat belt height adjuster 68 when the belt needs to be adjusted and therefore when its determined the seatbelt is in or out of the expected area).  
	In regards to claim 12, Lin et al. discloses wherein the sensor data includes information corresponding to an angle of a seat back of the seat relative to a seat base of the seat (seat angle sensor 62,  [0045]).  
	In regards to claim 15, Lin et al. discloses wherein the sensor data includes information corresponding to a detection of a pre-crash condition (predicted or potential impact risk) of the vehicle ([0001, 0010,0055]).  
	In regards to claim 16, Lin et al. discloses further including a linear actuator  for moving the shoulder anchor relative to the seat (94, [0018]).  
	In regards to claim 21, Lin et al. discloses further including webbing extending through a D-ring opening defined by the shoulder anchor [0021], wherein movement of the shoulder anchor relative to the seat causes a change in the position and angle of the webbing relative to the seat when the webbing is in a buckled position [0023].
Claim 18 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al. (US 2018/0361984) in view of Cuddihy et al. (US 9421944).
	In regards to claim 18, Lin et al. discloses further including a servo motor (electric motor, [0047], although it is not explicitly disclosed as a servo motor it is understood by the examiner that the electric motor is a servo motor because the motor controls the height of the seatbelt adjuster relative to the seat), for moving the shoulder anchor relative to the seat. Alternatively, Cuddihy et.al. teaches a seatbelt height adjuster further including a servo motor to move the shoulder anchor relative to the seat (see fig.1, motor 110, col.3 lines 43-45) and accordingly it would have been obvious to utilize a servo motor in the system of Lin in view of the teachings of Cuddihy et al. to provide accurate control of the height.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20180361984) as applied to claim 1 above, and further in view of Okada Ryo (JP 2009227079).
	In regards to claim 2, 17 Lin et al. fails to disclose the shoulder anchor and the actuator is disposed within the seat. Lin et al. discloses the third ancho point and the actuator 94 to be connected to the vehicle body. However, Okada Ryo teaches see fig.1&2, according to the third aspect of the invention, the anchor support and the adjusting means is provided on the seat. It would have been obvious to a person of ordinary skill in the art by the effective filing date of the claimed invention to modify Lin et al. with Okada Ryo and have the shoulder anchor and actuator disposed within the seat as Okada Ryo teaches in doing so, the degree of freedom in adjusting the position of the belt increases, and the position of the belt can be adjusted more appropriately according to the body shape of the occupant, see attached NPL with English translation. 
	In regards to claims 13 and 14, Lin et al. discloses the claimed invention but fails to disclose wherein the sensor data includes information corresponding to a detection of movement of a person over a period of time, and in response to a pervious movement of the shoulder anchor. However, Okada Ryo, the seat belt device's sensor data includes information corresponding to  a detection of movement of the person over a period of time, and in response to a pervious movement of the shoulder anchor, the image acquisition means acquires a plurality of picked up images in a time series, in response to various things, for example in response to previous anchor adjustment, and the belt is adjusted more appropriately according to the occupant’s body shape and current position. Therefore, it would have been obvious to a person of ordinary skill in the art by the effective filing date to modify  Lin et al. with Okada Ryo's sensor data information so as to adjust the belt height more appropriately according to the occupant’s body shape and current position, providing increase comfort and safety.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. as applied to claim 1 above, and further in view of Inuoue et al. (US 5725248).
	In regards to claim 5, Lin et al. discloses the claimed invention but fails to explicitly disclose wherein the shoulder anchor is rotationally movable relative to the seat. However, Inoue et al. teaches that the shoulder anchor 75 is mounted in such a manner as to rotate in the axial direction of the bolt 73 as shown in fig.2, col.9 line 10. Therefore, it would have been obvious to a person of ordinary skill in the art by the effective filing date of the instant application, to modify Lin et al.  with Inoue et al. for the shoulder anchor to be made rotationally movable relative to the seat in order to provide the proper safety implementations with comfort to various sized persons with allowing some rotational movement of the anchor.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. as applied to claim 1 above, and further in view of Breed (US 2008/0065291).
	In regards to claim 11, Lin et al. discloses wherein the sensor data comprises an image, however Lin et al. fails to disclose the processor determines the expected area of the seatbelt on the person based on a gesture performed by the person in the image. However, Breed teaches a gesture based control of vehicular components, wherein an image receiving system or sensor sends data to an image receiving means arranged to recognize gestures (a processor) and controls a component of a vehicle based on the recognized gestures (claim 1 and 4). Therefore, one of ordinary skill in the art by the effective filing date of the instant application would have modified Lin et al. with Breed and in combination the interior sensor suite includes a gesture recognition from the data comprising image and determine the proper stored seatbelt adjustment required accordingly for the occupants increased safety and desired comfort.   
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. and Cuddihy et al in combination as applied to claim 18 above, and further in view of Okada Ryo (JP 2009227079).
	In regards to claim 20, Lin et al. and Cuddihy et al. fail to disclose wherein the servo motor is disposed within the seat. However, Okada Ryo teaches see fig.1&2, according to the third aspect of the invention, the anchor support and the adjusting means is provided on the seat. It would have been obvious to a person of ordinary skill in the art by the effective filing date of the claimed invention to modify Lin et al. with Okada Ryo and have the shoulder anchor and actuator disposed within the seat as Okada Ryo teaches in doing so, the degree of freedom in adjusting the position of the belt increases, and the position of the belt can be adjusted more appropriately according to the body shape of the occupant, see attached NPL with English translation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of relevant prior art that teach various seatbelt adjustment systems and control methods thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616